DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 01/04/2022, with respect to the 112 rejection has been fully considered and are persuasive.  The 112 rejection has been withdrawn. 
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive. 
Applicant has decided not to address the non-statutory double patenting rejection at this time.  Therefore, the examiner will hold the rejection until the applicant decides to address it.
Applicant argues that the newly added limitations overcome the prior art.  The examiner disagrees.  Henderson discloses imaging an object including imaging sequence in Fig. 2.  Para. 0106 states “Particular segments that do not meet an acceptance criterion based on their difference values are queued for re-imaging”.  Therefore, based on the imaging areas/sequence in Fig. 2, say areas b,c are queued (i.e. particular segments that do not meet an acceptance criterion) for re-imaging.  Therefore, the imaging sequence is different from the re-imaging sequence (i.e. a-j….) as compared to (b-c), where a position (i.e. start) is different from b.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14,369,227, filed on 06/27/2014.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,509,218 in view of claims 1-12 of U.S. Patent No. 10,983,329.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,983,329. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application within is claiming a broader independent claim than the issued patent above.  


Claim Rejections - 35 USC § 102
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-2, 5-7, and 11-14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Henderson et al. (herein after will be referred to as Henderson) (US 20110249910).

Regarding claim 1, Henderson discloses an information processing apparatus comprising: 
circuitry configured to: [See Henderson [Fig. 1] Microscope (28) with computer (30).]
obtain a first image and a second image of a target object;  [See Henderson [Figs. 3-4] Image segments (37) corresponding to the object in Fig. 4.]
detect a combining failure based on comparison between luminance values of each pixel of a first overlapping portion of the first image and each corresponding pixel of a second overlapping portion of the second image;  [See Henderson [0106-0109 and Fig. 3] Quality correlated algorithm for comparing adjacent image segments.  Also, see 0133, luminance values for pixels are used for the image analysis.]
combine the first image and the second image based on the luminance values by determining an overlap position of the first image and second image in a case that the combining failure is not detected;  and [See Henderson [Fig. 3 and/or 0020] Combining/Stitching image segments for an image mosaic (also refer to para. 0106-0109, the image segments are only re-imaged when they fail the criteria).]
output information related to the combining failure in a case that the combining failure is detected. [See Henderson [0106] Particular segments that do not meet an acceptance criterion based on their difference values are queued for re-imaging….and to alert an operator.]
wherein the information to the combining failure includes imaging sequence information for reimaging the target object with a reset imaging sequence that is different from an imaging sequence used when the combining failure was detected, the imaging sequence information including a different start position or a different scan pattern. [See Henderson [0106] Particular segments that do not meet an acceptance criterion based on their difference values are queued for re-imaging….and to alert an operator.]
 
Regarding claim 2, Henderson discloses the apparatus of claim 1.  Furthermore, Henderson discloses
wherein the circuitry is configured to detect as the failure a failure relating to a composite image generated by combining a plurality of images.  [See Henderson [Fig. 3] Generating a mosaic image (42).  Also, see 0106, where the range of difference is high throughout the mosaic of image captures.]
 


Regarding claim 5, Henderson discloses the apparatus of claim 2.  Furthermore, Henderson discloses
wherein the circuitry is configured to further detect as the failure a flaw in focus position, white balance, or brightness.  [See Henderson [0107] Image quality of failure related to focus.]
 
Regarding claim 6, Henderson discloses the apparatus of claim 2.  Furthermore, Henderson discloses
wherein the circuitry is further configured to determine whether to recapture each image or recapture an entirety of a plurality of images based on a type of the failure detected. [See Henderson [0106] Particular image segments are queued for reimaging or repeat imaging of the whole slide.]
 
Regarding claim 7, Henderson discloses the apparatus of claim 2.  Furthermore, Henderson discloses
wherein the circuitry is configured to evaluate each image for detection of the failure every time each of the plurality of images is captured. [See Henderson [0106] Quality assessment method is carried out while image segments are being imaged.]
 
Regarding claim 11, Henderson discloses the apparatus of claim 1.  Furthermore, Henderson discloses
wherein the first image and the second image are obtained by a digital microscope. [See Henderson [Fig. 1] Microscope.]

Regarding claim 12, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 12.

Regarding claim 13, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 12.  Furthermore, Henderson discloses
a computer-readable storage device encoded with computer-executable instructions that, when executed by a computer, cause the computer to: [See Henderson [Fig. 1] Microscope in tandem with computer.]
 
Regarding claim 14, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 14.  Furthermore, Henderson discloses
a digital microscope system comprising: a digital microscope; and an information processing apparatus including circuitry configured to: [See Henderson [Fig. 1] Microscope in tandem with computer.]

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Henderson (US 20110249910) in view of Baudisch et al. (herein after will be referred to as Baudisch) (US Patent No. 7,424,218).

Regarding claim 8, Henderson discloses the apparatus of claim 2.  Furthermore, Henderson does not explicitly disclose
wherein the circuitry is configured to evaluate the composite image or a partial image of the composite image after the composite image has been generated.
However, Baudisch does disclose
wherein the circuitry is configured to evaluate the composite image or a partial image of the composite image after the composite image has been generated. [See Baudisch [Fig. 4] Step (B) shows analyzing the composite image after it has been generated from step (A).]
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the apparatus by Henderson to add the teachings of Baudisch, in order to perform a simple substitution of when the composite image is evaluated.  This will provide more flexibility in the image processing system of Henderson.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Henderson (US 20110249910) in view of Ghosh et al. (herein after will be referred to as Ghosh) (US 20070174007).

Regarding claim 10, Henderson discloses the apparatus of claim 9.  Furthermore, Henderson does not explicitly disclose
wherein the circuitry is further configured to enable the setting information to be presented to the user or edited by the user before reimaging is executed.  
However, Ghosh does disclose
wherein the circuitry is further configured to enable the setting information to be presented to the user or edited by the user before reimaging is executed.  [See Ghosh [0079] After it is determined that the image processing was unsatisfactory, the user elects to re-image process after modifying the image processing protocol using a user interface.]
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the apparatus by Henderson to add the teachings of Ghosh, in order to improve upon the re-imaging steps in Henderson by displaying the re-imaging conditions to the user or to be edited by the user in the case that the user disagrees with the conditions.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES T BOYLAN/Primary Examiner, Art Unit 2486